Citation Nr: 0527078	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  05-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disease of the 
diverticulum.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran requested that he be afforded a video conference 
hearing at the time he filed his substantive appeal in 
January 2005.  The veteran was scheduled for a video 
conference hearing before a member of the Board.  In May 
2005, the veteran requested that the hearing be postponed to 
July 2005.  

In July 2005 the veteran's hearing was postponed by VA due to 
problems with video conferencing equipment.  The veteran's 
hearing was rescheduled for August 23, 2005, but the veteran 
was not informed of the new hearing date.  

Additionally, in July 2005, the veteran's representative 
requested that the veteran's file be returned to the RO for 
review by the veteran and his representative.  The veteran's 
representative requested that the veteran be provided with a 
copy of his claims file.  The representative indicated that 
the veteran would request that the hearing be rescheduled 
after he has reviewed the file with his representative.  

The veteran's file will consequently be returned to the RO 
and the veteran's hearing should be rescheduled after the 
veteran is given an opportunity to review his file with his 
representative.  Accordingly, the veteran's case is REMANDED 
to the RO for the following actions:

The veteran should be rescheduled 
for a video conference hearing after 
he and his representative have been 
given opportunity to review the 
claims file.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

